Case 18-03003-KRH                Doc 115    Filed 11/20/18 Entered 11/20/18 15:18:27                Desc Main
                                           Document     Page 1 of 19


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

 IN RE:             SHIRLEY DEAN TAYLOR                              Case No. 17-30142-KRH
                                                                     Chapter 13
                   Debtor.
 __________________________________

 SHIRLEY DEAN TAYLOR,

                            Plaintiff,

 v.
                                                                     Adv. Pro. No. 18-03003-KRH

 ALLIED TITLE LENDING, LLC
 d/b/a ALLIED CASH ADVANCE, and

 CERASTES, LLC,

                   Defendants.
 ___________________________________


                                         MEMORANDUM OPINION

           Before the Court in this adversary proceeding (the “Adversary Proceeding”) is a Motion

 to Compel 1 pursuant to the Federal Arbitration Act (the “FAA”) 2 filed by Allied Title Lending,

 LLC d/b/a Allied Cash Advance (“Allied”) in response to the Amended Complaint 3 filed by the

 plaintiff, Shirley Dean Taylor (the “Debtor”). The issue presented by the Motion to Compel is

 whether the Court should stay this Adversary Proceeding and compel arbitration of the Amended


 1
  Mot. Entry Orders (I) Staying Adv. Pro. & Compelling Arb. & (II) Determining Class Action Claims this Pro. Are
 Non-Core Pursuant 28 U.S.C. § 157(b)(3), ECF No. 39 (“Motion to Compel”).
 2
     9 U.S.C. §§ 1-307 (2018).
 3
   Am. Compl. Objecting Claim No. 8-1 & No. 8-2, Damages, Costs, & Att’y Fees Pursuant FDCPA 15 U.S.C.
 § 1692, Classwide Rel., Declaratory Rel., Injunctive Rel., & Equit. Rel. Pursuant 11 U.S.C. § 105, ECF No. 23
 (“Amended Complaint”).
Case 18-03003-KRH           Doc 115     Filed 11/20/18 Entered 11/20/18 15:18:27                    Desc Main
                                       Document     Page 2 of 19


 Complaint.     A hearing on the Motion to Compel took place on November 15, 2018 (the

 “Hearing”). The Court ruled at the Hearing that it would deny the Motion to Compel. This

 memorandum sets forth the reasons for the Court’s ruling.

                                          Jurisdiction and Venue

         The United States Bankruptcy Court for the Eastern District of Virginia (the “Court”) has

 subject matter jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C. §§ 157 and

 1334 and the General Order of Reference from the United States District Court for the Eastern

 District of Virginia dated August 15, 1984.               This is a core proceeding 4 under 28 U.S.C.

 § 157(b)(2)(A), (B), (C), and (O), as the Adversary Proceeding concerns “the administration of

 the estate,” the “allowance or disallowance of claims against the estate,” “counterclaims by the

 estate against persons filing claims against the estate,” and “other proceedings affecting the

 liquidation of the assets of the estate.”

         Count II of the Amended Complaint wholly implicates the allowance and disallowance of

 claims against the estate as it objects to Allied’s claim on the grounds that it arises out of a null

 and void contract, which would disallow the claim under section 502(b)(1) of Title 11 of the

 United States Code (the “Bankruptcy Code”). See 11 U.S.C. § 502(b)(1) (Claims against the

 estate are allowed except to the extent they are “unenforceable against the debtor and property of

 the debtor, under any agreement or applicable law.”). Count III involves not only the allowance

 or disallowance of claims against the estate but also counterclaims under Virginia’s usury laws

 against persons filing claims against the estate. Thus, Counts II and III are core proceedings




 4
    A distinction is drawn here between statutorily core and constitutionally core proceedings as it affects the
 jurisdictional analysis for bankruptcy courts for reasons stated infra.



                                                       2
Case 18-03003-KRH              Doc 115      Filed 11/20/18 Entered 11/20/18 15:18:27                          Desc Main
                                           Document     Page 3 of 19


 under 28 U.S.C. § 157(b)(2) such that the Court retains jurisdiction to hear and decide these

 claims. 5

             Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.                                A

     substantial part of the events or omissions giving rise to the claims asserted in t he

     Amended Complaint against Allied took place in this judicial district.

                                     Background and Procedural History

                                                      Background

           The Debtor is a salaried employee of the U.S. Probation Office. Am. Compl. ¶ 21.

 Allied, a Delaware limited liability company, offers “short-term, small-dollar loans to Virginians

 that mimic payday loans but are in the form of open-end credit plans.” Id. ¶¶ 10, 15. Cerastes,

 LLC (“Cerastes”) is a co-defendant in this action and a Delaware limited liability company that

 “buy[s] defaulted consumer accounts from debt sellers where the debtor has filed for Chapter 13

 bankruptcy protection” and then “prosecute[s] Proofs of Claims on those accounts.” Id. ¶¶ 17-

 18.

           In July 2016, the Debtor submitted an application to Allied requesting a loan in the

 amount of $1500. Mot. to Compel ¶ 6. On July 25, 2016, the Debtor executed a line of credit

 agreement with Allied (the “Credit Agreement”). Am. Compl. ¶ 22. Under the terms of the

 Credit Agreement, Allied agreed to loan the Debtor $1500 in cash, and the Debtor agreed to


 5
    Allied challenges this position in its Motion to Compel, arguing that “the Class Action Claims are non-core
 proceedings otherwise related to a case under title 11” and “do not qualify under any of the sixteen core proceedings
 listed in 28 U.S.C. § 157(b)(2).” Mot. to Compel ¶¶ 5, 31.

 While the Debtor objects to Allied’s claim and requests relief on behalf of her herself in Counts II and III of the
 Amended Complaint, she also requests class certification on the grounds that other debtors in the Eastern District of
 Virginia have been similarly affected by Allied’s common course of conducting business by allegedly charging
 interest in excess of the legal limit. The Court has not yet addressed the issue of class certification on either Count II
 or Count III.



                                                             3
Case 18-03003-KRH        Doc 115    Filed 11/20/18 Entered 11/20/18 15:18:27              Desc Main
                                   Document     Page 4 of 19


 repay the $1500 along with interest accruing at a rate of 0.75% per day, which equates to an

 annualized interest rate of 273.75%. Id. ¶¶ 22-23. The Credit Agreement provided that interest

 would not begin accruing on the Debtor’s account until twenty-eight days after she opened her

 account (the “Grace Period”). Id. ¶ 30 Ex. 1, at 3. Allied also assessed a $100 origination fee

 (the “Origination Fee”) on the Debtor’s account. Id. ¶ 24. Unlike the $1500 the Debtor initially

 borrowed, the Origination Fee “was not subject to the Grace Period.” Id. ¶ 30. The Credit

 Agreement contained the following arbitration provision (the “Arbitration Provision”):

               Before signing this Agreement, you should carefully review the
               Arbitration Agreement located on pages 5 and 6. The Arbitration
               Agreement provides that all Claims arising from or relating to this
               Agreement or any other agreement that you and we have ever
               entered into must be resolved by binding arbitration if the person
               or entity against whom a Claim is asserted elects to arbitrate the
               Claim. Thus, if the person or entity against whom you assert a
               Claim elects to arbitrate the Claim, then you will not have the
               following important rights:
                You may not file or maintain a lawsuit in any court except a
                   small claims court.
                You may not join or participate in a class action, act as a class
                   representative or a private attorney general, or consolidate your
                   Claim with the claims of others.
                You will have to pay the arbitration firm certain fees in order to
                   commence an arbitration proceeding, unless you ask us to pay
                   those fees to the arbitration firm for you.
                You give up your right to have a jury decide your Claim.
                You will not be afforded the procedural, pre-trial discovery and
                   appellate rights in an arbitration proceeding that you would
                   enjoy in a court or judicial proceeding.
               If you do not want to arbitrate all Claims as provided in the
               Arbitration Agreement, then you have the right to reject the
               Arbitration Agreement. To reject arbitration, you must deliver
               written notice to us at the following address within 30 days
               following the date of this Agreement: Allied Cash Advance, Attn:
               Arbitration Opt-Out, P.O. Box 36381, Cincinnati, Ohio 45236.
               Nobody else can reject arbitration for you; this method is the only
               way you can reject the Arbitration Agreement. Your rejection of
               the Arbitration Agreement will not affect your right to credit, how
               much credit you receive, or any contract term other than the
               Arbitration Agreement.

                                                4
Case 18-03003-KRH              Doc 115    Filed 11/20/18 Entered 11/20/18 15:18:27                     Desc Main
                                         Document     Page 5 of 19



 Mot. to Compel Ex. B, at 2.

                                            Bankruptcy Proceeding

           On January 11, 2017, (the “Petition Date”) the Debtor filed a voluntary petition under

 chapter 13 of the Bankruptcy Code in this Court (the “Bankruptcy Case”). On March 21, 2017,

 Allied filed proof of claim 8-1 in the Bankruptcy Case in the amount of $2756.92 for “Money

 loaned” (“Claim 8-1”). The Debtor filed her initial objection to Claim 8-1 on August 29, 2017,

 alleging that Allied had “neither attached a copy of the writing upon which the claim is based nor

 a statement of the circumstances of the loss or destruction of such writing” in contravention of

 Rule 3001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). Obj. Claim

 No. 8-1 & Mem. Supp. Thereof ¶ 13, In re Taylor, No. 17-30142-KRH (Bankr. E.D. Va.), ECF

 No. 29. On September 1, 2017, the Court entered an order confirming the Debtor’s chapter 13

 plan. Order Confirming Plan, In re Taylor, No. 17-30142-KRH (Bankr. E.D. Va.), ECF No. 31.

           On September 28, 2017, Cerastes filed a transfer of claim, indicating that Allied had

 transferred Claim 8-1 to Cerastes. Transfer Claim Other Than Security, In re Taylor, No. 17-

 30142-KRH (Bankr. E.D. Va.), ECF No. 38. 6 The same day, Cerastes filed an amended proof of

 claim 8-2 to include the writing upon which the claim was based (“Claim 8-2”). 7 Cerastes also

 filed a response to the Debtor’s claim objection, explaining that the “Amended Claim in effect

 moots the Debtor’s Objection.” Resp. Obj. Claim No. 8-1 ¶ 11, In re Taylor, No. 17-30142-

 KRH (Bankr. E.D. Va. Sept. 28, 2017), ECF No. 40.



 6
     See Fed. R. Bankr. P. 3001(e)(2).
 7
   The Debtor alleges that her transaction history on the account shows that in the five-and-one-half month period
 between the time her loan was funded and the Petition Date, she repaid Allied a total of $795.62. Am. Compl. ¶ 69.



                                                         5
Case 18-03003-KRH            Doc 115      Filed 11/20/18 Entered 11/20/18 15:18:27                     Desc Main
                                         Document     Page 6 of 19


                                            Adversary Proceeding

         On January 15, 2018, the Debtor initiated this Adversary Proceeding by filing a

 complaint against Allied and Cerastes. Compl. Objecting Claim No. 8-1 & No. 8-2, Damages,

 Costs, & Att’y Fees Pursuant FDCPA 15 U.S.C. § 1692, Classwide Rel., Declaratory Rel.,

 Injunctive Rel., & Equit. Rel. Pursuant 11 U.S.C. § 105, ECF No. 1 (“Original Complaint”). 8 On

 January 25, 2018, Allied filed a transfer of claim, this time indicating that Claim 8-2 had been

 transferred from Cerastes back to Allied. Transfer Claim Other Than Security, In re Taylor, No.

 17-30142-KRH (Bankr. E.D. Va.), ECF No. 57. In response to the Original Complaint, Allied

 and Cerastes both filed motions to dismiss or, in the alternative, to stay the proceeding. Mot. and

 Mem. Law Supp. Mot. Cerastes, (1) To Dismiss Compl. or (2) In Altern. Stay Adv. Proc.

 Pending Res. State Ct. Lawsuit, ECF No. 11; Mot. Dismiss Pursuant Fed. R. Civ. P. 12(b)(1) &

 12(b)(6); In Altern., Mot. Abstain Adjud. Compl. or Mot. Stay & Mem. P. & A., ECF No. 12.

 On March 1, 2018, Allied also filed a motion to withdraw its proof of claim with respect to

 Claims 8-1 and 8-2, Mot. Leave Withdraw Proof of Claim No. 8 & Mem. P. & A., ECF No. 14,

 which was denied by order entered May 29, 2018, Order Den. Allied’s Mot. Leave Withdraw

 Claim No. 8, ECF No. 63.

         On March 15, 2018, the Debtor filed the Amended Complaint. The Amended Complaint

 contained five counts. Count I objects to Claims 8-1 and 8-2 on the grounds that fees and

 interest were assessed after the Petition Date, the claims were not properly identified as open-end

 credit, and Claim 8-2 falsely asserted that no interest or fees had been added. Count II seeks to

 disallow the claims pursuant to section 502(b)(1) of the Bankruptcy Code because they are


 8
   The Bankruptcy Rules require an objection to the allowance of a claim to be brought as part of an adversary
 proceeding when it includes a demand for the recovery of property, Fed R. Bankr. P. 7001(1), equitable relief, id.
 7001(7), or declaratory relief, id. 7001(9). See id. 3007(b).


                                                         6
Case 18-03003-KRH               Doc 115      Filed 11/20/18 Entered 11/20/18 15:18:27                    Desc Main
                                            Document     Page 7 of 19


 unenforceable under Virginia Law governing consumer finance and because they neither provide

 the writing underlying the claims nor provide all information required for a claim based on open-

 end credit as required by Bankruptcy Rule 3001. Count II also seeks to assert a class claim

 objection against Allied on behalf of other similarly situated debtors in the Eastern District of

 Virginia. 9 Count III asserts claims against Allied for violation of Virginia law governing

 consumer finance, Va. Code §§ 6.2-1500 to 6.2-1543, and Virginia usury law. It also seeks

 declaratory relief, injunctive relief, and relief for the recovery of claims on behalf of other

 similarly situated debtors in the Eastern District of Virginia. Count IV is a class claim under the

 Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 to 1692p, against Cerastes. 10 Count V is a

 request for equitable relief under section 105 of the Bankruptcy Code and Bankruptcy Rule

 3001. Am. Compl. ¶¶ 74-149. 11

            On March 29, 2018, the Court received, among other filings, (i) Allied’s Motion to

 Dismiss the Amended Complaint, Mot. Dismiss Pursuant Fed. R. Civ. P. 12(b)(1) & 12(b)(6); &

 Mem. P. & A., ECF No. 35 (“Allied’s Motion to Dismiss”), 12 and (ii) Allied’s Motion to

 Compel. The Motion to Compel asserted that the Court need not address it until it had resolved

 Allied’s Motion to Dismiss. Mot. to Compel ¶ 4. In the event the Court did not grant Allied’s

 9
   The claim objection class members are defined as “[a]ll debtors in the Bankruptcy Court for the Eastern District of
 Virginia who, before filing bankruptcy, entered into a credit agreement with Allied based upon a purportedly open-
 end credit basis, and a claim was filed regarding the agreement.” Am. Compl. ¶ 79. The Court has not addressed
 the merits of the proposed class certification.
 10
    Count IV of the Amended Complaint was dismissed without prejudice by consent order. Agreed Order
 Dismissing Without Prejudice Class Claim Against Cerastes, LLC Violations FDCPA (15 U.S.C. § 1692e), ECF
 No. 50.
 11
      At the Hearing, the Court ruled that it would dismiss Count V as to Cerastes.
 12
    Allied’s Motion to Dismiss asks the Court to determine whether the Debtor’s credit agreement with Allied
 violated Virginia’s consumer finance law and usury law. Specifically the Court must decide whether the credit
 agreement qualifies as an open-end credit facility. If the Court determines that the credit agreement is actually a
 closed-end facility, then the agreement between the Debtor and Allied would be void and unenforceable because
 Allied would not meet the exception provided by Virginia to its usury law.


                                                             7
Case 18-03003-KRH            Doc 115      Filed 11/20/18 Entered 11/20/18 15:18:27                      Desc Main
                                         Document     Page 8 of 19


 Motion to Dismiss, the Motion to Compel asked for entry of an order staying the Adversary

 Proceeding, “compelling arbitration pursuant to the agreement to arbitrate,” and “determin[ing]

 that the Class Action Claims are non-core proceedings.” Id. ¶¶ 13-14. Specifically, the Motion

 to Compel sought arbitration of the “Class Action Claims . . . in Counts II and III.” Id. ¶ 12.

         On April 12, 2018, the Debtor filed several responses, including a response to the Motion

 to Compel. Pls.’ Mem. Opp’n Def. Allied’s Mot. Compel Arb., ECF No. 47. Allied filed replies

 to the Debtor’s responses on April 19, 2018. See Allied’s Reply Supp. Mot. Entry Order Staying

 Adv. Pro. & Compelling Arb., ECF No. 53. The Court set a hearing on, among other motions,

 Allied’s Motion to Dismiss and the Motion to Compel for July 24, 2018. Prior to the hearing on

 July 24, 2018, Allied submitted a new motion asking the Court to certify the questions of state

 law, pertinent to Counts II and III of the Amended Complaint, to the Supreme Court of Virginia.

 See Mot. Certif. Questions State Law; & Mem. P. & A., ECF No. 71 (“Motion for

 Certification”). 13 At the hearing on July 24, 2018, the Court granted the Motion for Certification

 and stayed this Adversary Proceeding. The Court thereupon certified Allied’s questions to the

 Supreme Court of Virginia by order entered August 20, 2018. See Order of Certif. to Supreme

 Court of Virginia, ECF No. 78.

         On August 31, 2018, the Supreme Court of Virginia respectfully declined to accept the

 certified questions of state law that the Court had submitted to it. See Letter, ECF No. 81. On

 September 18, 2018, the Supreme Court of Virginia denied Allied’s motion for reconsideration



 13
    Allied brought the Motion for Certification under section 105 of the Bankruptcy Code and Rule 5:40 of the Rules
 of the Supreme Court of Virginia. The Motion for Certification asserted that the interpretation of Allied’s credit
 agreement with the Debtor and the legal meaning of section 6.2-312 of the Virginia Code were questions of Virginia
 law for which there was no controlling state court precedent. The Motion for Certification also represented that the
 resolution of these state law questions was determinative of the relief sought by the Debtor in Counts II and III of
 the Amended Complaint.



                                                          8
Case 18-03003-KRH           Doc 115     Filed 11/20/18 Entered 11/20/18 15:18:27                  Desc Main
                                       Document     Page 9 of 19


 of the certification of questions of state law.          See Letter, ECF No. 88. 14 The Court then

 scheduled a pre-trial conference on October 10, 2018 (the “Pre-trial Conference”). At the Pre-

 trial Conference, the parties represented that the matters pertaining to the motions previously

 scheduled for July 24, 2018, were fully briefed and ripe for determination. The Court scheduled

 the November 15, 2018, Hearing to consider the Motion to Compel, Allied’s Motion to Dismiss,

 and a motion to dismiss filed by Cerastes, Mot. & Mem. Law Supp. Mot. Cerastes, LLC,

 Dismiss Am. Compl., ECF No. 30 (“Cerastes’s Motion to Dismiss”). The Court also announced

 at the Pre-trial Conference that it would hear any motions filed by the Office of the Attorney

 General of Virginia (the “ Virginia Attorney General”) at the Hearing.

         On November 8, 2018, the Virginia Attorney General filed a motion to intervene and file

 pleadings in intervention in this Adversary Proceeding. Commonwealth’s Mot. Leave File

 Pleadings Interven., ECF No. 108 (“Motion to Intervene”). The Virginia Attorney General

 alleged that it met the criteria for intervening in this Adversary Proceeding under Federal Rule of

 Civil Procedure 24(b) as incorporated by Bankruptcy Rule 7024. Mot. to Intervene 1. The

 Virginia Attorney General attached as an exhibit its proposed complaint in intervention, which

 seeks disallowance of Allied’s claim against the Debtor for violation of Virginia consumer

 finance laws and Virginia usury law and seeks relief from Allied in the form of “restitution, civil

 penalties, attorney’s fees and costs, as well as injunctive relief” arising out of Allied’s “loans that

 the Commonwealth alleges are void.” Id. Ex. A, at 2. Specifically, the Virginia Attorney

 General asserts that Allied extended loans to debtors that violated Virginia’s consumer finance

 statutes and filed proofs of claim in bankruptcy proceedings based on those illegal lending

 arrangements. Id. On November 13, 2018, Allied filed an objection to the Virginia Attorney

 14
    On September 6, 2018, Allied filed a “motion for reconsideration of denial of certified question” with the
 Supreme Court of Virginia. See Letter, ECF No. 88.


                                                      9
Case 18-03003-KRH           Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                         Desc Main
                                   Document    Page 10 of 19


 General’s Motion to Intervene.               Allied’s Prelim. Obj. & Reserv. Rights Regarding

 Commonwealth’s Mot. Leave File Pleadings Interven., ECF No. 109.

         At the Hearing, after entertaining arguments from all parties, the Court granted the

 Motion to Intervene, permitting the Virginia Attorney General to intervene in this Adversary

 Proceeding. The Court also denied the Motion to Compel. The Court took Allied’s Motion to

 Dismiss under advisement and granted Cerastes’s Motion to Dismiss with respect to Count V of

 the Amended Complaint.

                                                   Analysis

         In its Motion to Compel, Allied asks the Court to stay this Adversary Proceeding and

 refer Counts II and III of the Debtor’s Amended Complaint to arbitration “pursuant to the

 agreement to arbitrate set forth in the [Credit] Agreement.” Mot. to Compel ¶ 13. The Motion to

 Compel also asks the Court to determine that Counts II and III are “non-core proceedings that are

 otherwise related to a case under title 11.” Id. ¶ 14. At the Hearing, the Court denied the Motion

 to Compel because Counts II and III are constitutionally core claims. As such, referring the

 claims to arbitration would conflict with the essential purpose of the bankruptcy process to

 quickly and efficiently resolve claims against the Debtor’s estate and also would undermine the

 Virginia Attorney General’s statutory prerogative to intervene in this Adversary Proceeding.

         The Federal Arbitration Act provides that written contracts to arbitrate “shall be valid,

 irrevocable, and enforceable, save upon grounds as exist at law or equity for the revocation of

 any contract.” 15 9 U.S.C. § 2. The FAA establishes “a liberal federal policy favoring arbitration


 15
    While it was not argued by any party at the Hearing, the Court questioned whether legal grounds exist for
 revocation of the arbitration contract if the Credit Agreement was in fact void as the Virginia Attorney General
 maintains. Query whether there exists consideration to support the contract if the agreement containing the
 Arbitration Provision is void.



                                                       10
Case 18-03003-KRH         Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                 Desc Main
                                 Document    Page 11 of 19


 agreements, notwithstanding any state substantive or procedural policies to the contrary.” Moses

 H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). “[A]rbitration policies

 implemented under the [FAA] are to be robustly followed.” Moses v. CashCall, Inc., 781 F.3d

 63, 71 (4th Cir. 2015) (per curiam) (internal citation omitted). This stems from the “fundamental

 principle that arbitration is a matter of contract,” and contracts should be enforced according to

 their terms. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339, 334 (2011) (quoting Rent-A-

 Center, W., Inc. v. Jackson, 561 U.S. 63, 66 (2010)).

        Arbitration agreements, though “on an equal footing with other contracts,” are not

 inviolate. Id. at 339. A party seeking to prevent enforcement of an arbitration agreement must

 show that “Congress has evinced an intention to preclude a waiver of judicial remedies for the

 statutory rights at issue.” Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 90 (2000). A

 court may deduce such congressional intent from “(1) the statute’s text; (2) its legislative history;

 or (3) ‘an inherent conflict between arbitration and the statute’s underlying purposes.’”

 CashCall, 781 F.3d at 71 (quoting Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220, 227

 (1987)). Upon discovery of congressional intent to preserve judicial remedies for the statutory

 rights at issue, the court has the discretion to withhold arbitration, a decision subject to an abuse

 of discretion standard of review at the appellate level. Id. at 71-72.

        In Moses v. CashCall, the United States Court of Appeals for the Fourth Circuit applied

 this framework in the bankruptcy context.         The Fourth Circuit recognized that sending a

 constitutionally core claim to arbitration pursuant to an arbitration agreement would “inherently

 conflict with the purposes of the Bankruptcy Code.” Id. at 72. See also Anderson v. CreditOne

 Bank, N.A. (In re Anderson), 884 F. 3d 382, 387 (2d Cir. 2018) (“If the matter involves a core

 proceeding, the bankruptcy court is tasked with engaging in a ‘particularized inquiry into the



                                                  11
Case 18-03003-KRH        Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                Desc Main
                                Document    Page 12 of 19


 nature of the claim and the facts of the specific bankruptcy.’” (quoting MBNA Am. Bank, N.A. v.

 Hill, 436 F. 3d 104,108 (2d Cir. 2006))).

        28 U.S.C. §§ 157(b)(1) categorizes bankruptcy proceedings as either core or non-core

 proceedings. A bankruptcy court can hear and determine core bankruptcy proceedings arising

 under Title 11 or arising in a case under Title 11. These include the “allowance or disallowance

 of claims against the estate” and “counterclaims by the estate against persons filing claims

 against the estate.” CashCall, 781 F.3d at 70 (quoting 28 U.S.C. § 157(b)(2)(B)-(C)). “A

 bankruptcy court may also hear related non-core claims, but it cannot finally resolve them and

 must instead submit proposed findings of fact and conclusions of law to the district court.” Id.

 (citing 28 U.S.C. § 157(c)(1)).

        The Fourth Circuit recognized the distinction the Supreme Court had drawn in Stern v.

 Marshall, 564 U.S. 462 (2011), between constitutionally core and constitutionally non-core

 bankruptcy proceedings. Id. at 69-70. In Stern v. Marshall, the Supreme Court segmented

 counterclaims into two new categories: constitutionally core claims on the one hand and

 statutorily core but constitutionally non-core claims on the other. 564 U.S. at 499. Article III of

 the United States Constitution prohibits bankruptcy courts from issuing final orders concerning

 counterclaims that are not constitutionally core. Id. The counterclaim must “stem[ ] from the

 bankruptcy itself or would necessarily be resolved in the claims allowance process” in order to

 be considered constitutionally core.        Id.   In the wake of Stern, a statutorily core but

 constitutionally non-core counterclaim—a so-called “Stern Claim”—must be treated “as if it




                                                   12
Case 18-03003-KRH            Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                          Desc Main
                                    Document    Page 13 of 19


 were statutorily non-core.” CashCall, 781 F.3d at 70; see also Exec. Benefits Ins. Agency v.

 Arkison, 573 U.S. 25 (2014). 16

         In CashCall, on facts strikingly similar to those presented in the case at bar, a loan

 servicer filed a motion asking the bankruptcy court to compel arbitration for two of a debtor’s

 claims: a claim to declare the loan between the loan servicer and debtor illegal and void under

 North Carolina law and a claim to obtain damages for the loan servicer’s debt collection

 practices. Id. at 68. The Fourth Circuit held that the first claim was constitutionally core

 because “the validity of the Loan Agreement ‘would necessarily be resolved’ in adjudicating

 CashCall’s proof of claim and Moses’ objections thereto.” Id. at 70 (quoting Stern, 584 U.S. at

 499). Constitutionally core claims strike at the heart of the bankruptcy process Congress has

 established through the Bankruptcy Code, which is designed to “provide debtors and creditors

 with ‘the prompt and effectual administration and settlement of the . . . estate’” and “centralize

 disputes over the debtor’s assets and obligations in one forum.” Id. at 72 (quoting Katchen v.

 Landy, 382 U.S. 323, 328 (1966)). Therefore, the bankruptcy court’s refusal to refer the debtor’s

 objection to the allowance of CashCall’s claim to arbitration was proper because arbitration

 “would ‘substantially interfere’ with [the debtor’s] efforts to reorganize” and would “inherently

 conflict” with the purposes of the Bankruptcy Code and with Congress’s intent in enacting the

 Bankruptcy Code. Id. at 73 (quoting Phillips v. Congelton, L.L.C. (In re White Mountain Mining

 Co.), 403 F.3d 164, 169-70 (4th Cir. 2005)).

 16
    The distinction between a constitutionally core claim and a “Stern claim” is whether the counterclaim arises out
 of the same nucleus of fact. See Stern, 564 U.S. at 497-498. For example, assume a proof of claim is filed based on
 amounts allegedly owed by the debtor to a claimant under the terms of a contract. A counterclaim by the debtor for
 breach of the contract would be a constitutionally core claim as a valid claim for first breach would have a direct
 effect on the validity of the creditor’s proof of claim. A counterclaim by the debtor for allegedly defamatory
 statements made by the claimant about the debtor’s performance under the contract, while potentially a compulsory
 counterclaim, would be a statutorily core but constitutionally non-core “Stern claim” as that claim arises from a
 different set of facts.



                                                         13
Case 18-03003-KRH         Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                 Desc Main
                                 Document    Page 14 of 19


        The Fourth Circuit held that the second claim in CashCall, a counterclaim seeking

 damages under the North Carolina Debt Collection Act, was constitutionally non-core, and it

 reversed the district court’s decision to uphold the bankruptcy court’s denial of arbitration. Id. at

 66. While it was recognized that the success or failure of the counterclaim would have ancillary

 effects on the bankruptcy case, they were found to be “too attenuated . . . to constitute an

 ‘inherent conflict’ with the Bankruptcy Code’s purpose of facilitating an efficient

 reorganization.” Id. at 82 (Gregory, J., concurring). The damages were found to be “unrelated to

 the Defendant’s proof of claim” and were “only related to the bankruptcy case in that if

 successful, the bankruptcy estate will recover any non-exempt funds and disburse them to claims

 in accordance with the bankruptcy code.” Id. at 82 (internal quotations omitted).

        Of importance to the Fourth Circuit was that the counterclaim was not related to the

 debtor’s proof of claim. The counterclaim involved “an allegation that CashCall sought to

 collect on an invalid debt.” Id. at 85. The constitutionally non-core litigation surrounding the

 counterclaim was “entirely peripheral to the core claim” dealing with the allowance of the proof

 of claim. Id. at 86. The counterclaim would not necessarily be resolved in the claims allowance

 process but would “require detailed and time-consuming findings regarding CashCall’s conduct

 in trying to collect on the loan, other violations of the state statute, and damages like emotional

 distress.” Id. at 85. Although tangentially related to the constitutionally core function of the

 bankruptcy court to administer the claims allowance process, the counterclaim primarily

 implicated the collection process, not “whether an individual was owed money by a debtor.” Id.

 The Fourth Circuit concluded there was “no reason to believe that arbitration in these

 circumstances would substantially interfere with Moses’s bankruptcy and present an inherent

 conflict with the purposes of the Bankruptcy Code.” Id. at 86.



                                                  14
Case 18-03003-KRH             Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                             Desc Main
                                     Document    Page 15 of 19


          Based on this analysis of the Fourth Circuit’s opinion in CashCall, the Court finds that

 Counts II and III of the Amended Complaint present constitutionally core claims and that

 referring those core claims to arbitration would inherently conflict with the purposes of the

 Bankruptcy Code in contravention of Fourth Circuit precedent. The Debtor asks the Court in

 Count II of her Amended Complaint to disallow Allied’s claim because it is unenforceable under

 Virginia law. Am. Compl. ¶ 101. The Debtor alleges that Allied charged her 273.75% interest

 plus an origination fee of $100.00. Id. ¶ 92. The Debtor maintains that because Allied did not

 obtain a consumer finance license and does not otherwise qualify under the exception provided

 by section 6.2-312(A) of the Virginia Code, Allied’s loan to her is null and void. Id. ¶¶ 89-91,

 93-99. The Debtor also requests in Count II that the Court certify a class of similarly situated

 claimants under Federal Rule of Civil Procedure 23(a) as incorporated by Bankruptcy Rule 7023.

 Id. ¶¶ 79-88; see also Fed. R. Bankr. P. 7023. 17 Upon certification, the Debtor asks the Court to

 “disallow” Allied’s claims against those class members as well. Am. Compl. ¶ 104. In support

 of the requested relief, the Debtor alleges that the loans Allied made to the other similarly

 situated debtors violated section 6.2-1541(A) of the Virginia Code and were therefore void and

 unenforceable, such that any proofs of claim related thereto should be disallowed under section

 502(b)(1) of the Bankruptcy Code. Id. ¶¶ 100-01.

          The relief requested in Count II is substantially similar to that requested in the first claim

 in CashCall, which “sought a declaratory judgment that CashCall’s loan was illegal and

 unenforceable, in violation of N.C. Gen. Stat. § 24–1.1(c) and § 53–166(a).” 781 F.3d at 69 (per
 17
    See supra note 9. While class actions are unusual in the bankruptcy context, they may be permissible under
 certain circumstances. See Gentry v. Siegel, 668 F.3d 83, 90 (4th Cir. 2012) (“In the absence of some prohibiting
 rule or principle, the Bankruptcy Rules should be construed . . . to allow Civil Rule 23 to be applied if doing so
 would result in a more practical and efficient process for the adjudication of claims.”). The Court has not addressed
 the issue of class certification in this Adversary Proceeding, but notes that a favorable ruling on the declaratory and
 injunctive relief sought in the Amended Complaint may obviate any need for class certification.



                                                          15
Case 18-03003-KRH        Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                 Desc Main
                                Document    Page 16 of 19


 curiam); see Am. Compl. ¶ 99 (“Under Va. Code § 6.2-1541(A), the loan was void and is

 uncollectible against the Plaintiff or her estate in any amount.”).       Like the first claim in

 CashCall, Count II is constitutionally core because this issue involves the claim allowance

 process and the Debtor’s objection to Allied’s proof of claim. Count II concerns the validity of

 the very Credit Agreement that undergirds Allied’s claim in the Bankruptcy Case. “[R]esolution

 of [the Debtor’s] claim that the Loan Agreement . . . was illegal could directly impact claims

 against her estate and her plan for financial reorganization . . . .” CashCall, 781 F.3d at 72.

 Accordingly, it would conflict with Congress’s intent in enacting the Bankruptcy Code to refer

 this claim, which directly pertains to the Debtor’s plan of reorganization and the claims

 allowance process of the bankruptcy court, to arbitration under the terms of Arbitration

 Provision.

        In Count III, the Debtor asks the Court to determine that Allied’s credit was usurious

 such that it is not entitled to any interest pursuant to section 6.2-304 of the Virginia Code. Am.

 Compl. ¶¶ 105-16. Like Count II, it also seeks to certify a class of claimants similarly situated to

 the Debtor under Federal Rule of Civil Procedure 23(a). Id. Upon certification, the Debtor asks

 the Court for “injunctive relief or declaratory relief with respect to the Usury Class as a whole.”

 Id. ¶ 115.

        Count III attacks the loans Allied made to the Debtor and to other similarly situated

 debtors as null and void under section 6.2-1541 of the Virginia Code, which would invalidate the

 contract Allied is using as the basis for its claims. Count III also asks the Court to find that

 “Allied knowingly filed Proofs of Claim on null and void loans, attempting to collect debts that

 cannot be enforced against debtors in bankruptcy pursuant to 11 U.S.C. § 502(b)(1).” Id. ¶ 115.

 Count III is readily distinguishable from the CashCall counterclaim. The CashCall counterclaim



                                                 16
Case 18-03003-KRH                Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                        Desc Main
                                        Document    Page 17 of 19


 involved a completely separate cause of action arising out of the creditor’s purported violation of

 applicable state consumer finance statute for improper collection efforts—over and above just

 filing the proof of claim. A determination on the first core count “that the underlying Loan

 Agreement was illegal” was not outcome determinative of whether CashCall’s collection efforts

 “inherently violate[d] the North Carolina Debt Collection Act.” CashCall, 781 F.3d at 70-71.

 Rather, the CashCall counterclaim “regarding CashCall’s conduct in trying to collect on the

 loan, other violations of the state statute, and damages like emotional distress . . . [was] unrelated

 to the Defendant’s proof of claim and [was] only related to the bankruptcy case in that if

 successful, the bankruptcy estate will recover any non-exempt funds and disburse them to claims

 in accordance with the bankruptcy code.”                    Id. at 85-86 (Gregory, J., concurring) (internal

 citations omitted).

            Unlike the counterclaim in CashCall, which the Fourth Circuit deemed to be

 constitutionally non-core, Count III concerns “whether an individual is owed money by a debtor

 – a classic core claim.” Id. at 85. Specifically, by Count III, the Court is to decide whether

 Allied has an allowable claim against the Debtor and similarly situated debtors, such that Allied

 is owed money by the Debtor. To the extent Allied does not have an allowable claim because

 the underlying loan agreement is void, Count III then asks for a declaratory judgment that Allied

 filed proofs of claim for unenforceable debts.

            Count III would necessarily be resolved by the Court in the claims allowance process

 when considering Allied’s proofs of claim. 18 On the one hand, if the Court concludes that the


 18
      As stated by Allied in its Motion for Certification:

                     [T]he legal meaning of Virginia Code § 6.2-312 is determinative of the issues
                     presented in Counts II and III of the Amended Complaint. . . . [T]he fulcrum of
                     Taylor’s class claims is a dispute over the legal meaning of Virginia Code § 6.2-


                                                             17
Case 18-03003-KRH             Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                              Desc Main
                                     Document    Page 18 of 19


 Credit Agreement is valid, then Allied’s proof of claim would be allowed. On the other hand, if

 the Court concludes that the loan agreement Allied is using is void, then Allied was not entitled

 to collect the usurious interest that it charged and the proof of claim should be disallowed. The

 Court must make this determination in its consideration of the validity of Allied’s proof of claim

 pursuant to its constitutionally mandated duties. Thus, it would conflict with Congress’s vision

 of the bankruptcy process to refer Count III to arbitration under the terms of the Arbitration

 Provision.

          The Court also denied the Motion to Compel for a second reason. A court should not

 compel arbitration in scenarios where it would hinder the ability of an agency to pursue the relief

 it is statutorily charged with seeking. In light of the Court’s decision to grant the Virginia

 Attorney General’s Motion to Intervene in this Adversary Proceeding, referring Counts II and III

 to arbitration would violate the Supreme Court’s explicit command in EEOC v. Waffle House,

 Inc. 534 U.S. 279, 295-96 (2002). 19 At the Hearing on November 15, 2018, this Court granted

 the Virginia Attorney General’s Motion to Intervene as a plaintiff to object to Allied’s proof of

 claim against the Debtor and to object to the proofs of claim filed by Allied against other

 similarly situated debtors on a class-wide basis. See Mot. to Intervene 2-3. Thus, to the extent

 Allied now asks the Court to refer Counts II and III to arbitration, it asks the Court to enforce the



                   312. She contends that the Origination Fee is a “finance charge under the
                   statute, and that, as such, Allied did not qualify for the open-end credit
                   exemption because, according to Taylor, finance charges can only be assessed
                   on unpaid balances following a 25-day grace period. If Taylor is correct, then
                   Allied does not qualify for the exemption; if Taylor is incorrect on either of
                   these questions of law, then her claims must be dismissed.

 Mot. for Certification ¶¶ 23-24.
 19
    The Supreme Court explained that the FAA directs courts “to place arbitration agreements on equal footing with
 other contracts, but it ‘does not require parties to arbitrate when they have not agreed to do so.’” Id. at 293 (quoting
 Volt Info. Scis. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 478 (1989)).


                                                           18
Case 18-03003-KRH        Doc 115 Filed 11/20/18 Entered 11/20/18 15:18:27                Desc Main
                                Document    Page 19 of 19


 Arbitration Provision against the plaintiff-intervenor, the Virginia Attorney General. “It goes

 without saying that a contract cannot bind a nonparty.” Waffle House, 534 U.S. at 294. “[T]he

 proarbitration goals of the FAA do not require [an] agency to relinquish its statutory authority if

 it has not agreed to do so.” Id. Compelling arbitration with respect to Counts II and III would

 require the Virginia Attorney General to either participate in or monitor ongoing actions in

 multiple fora, including an arbitration, which would undermine the Virginia Attorney General’s

 statutory function and infringe upon the Virginia Attorney General’s right to pursue the remedies

 afforded to it by law. Accordingly, the Court denies the Motion to Compel as to the Amended

 Complaint.

                                            Conclusion

        For the foregoing reasons, the Motion to Compel is denied. A separate order shall issue.



 ENTERED:       November 20, 2018


                                                   /s/ Kevin R. Huennekens
                                              UNITED STATES BANKRUPTCY JUDGE


                                              Entered on Docket: November 20, 2018




                                                 19
